Citation Nr: 0414793	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  01-05 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for 
right shoulder bursitis.

2.  Entitlement to an increase in a 10 percent rating for a 
right knee disability.

3.  Entitlement to an increase in a 10 percent rating for a 
left knee disability.

4.  Entitlement to an increase in a 10 percent rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to February 
1975 and from September 1976 to November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 RO decision that denied an 
increase in a 20 percent for right shoulder bursitis, an 
increase in a single 10 percent rating for bilateral knee 
arthritis, and an increase in a 10 percent rating for 
hypertension.  In May 2001, the RO assigned a separate 10 
percent rating for right knee arthritis and a separate 10 
percent rating for left knee arthritis.

The present Board decision addresses the issues of increased 
ratings for a right shoulder disability, a right knee 
disability, and a left knee disability.  The remand at the 
end of the decision addresses the issue of an increased 
rating for hypertension.


FINDINGS OF FACT

1.  Right shoulder bursitis is manifested by limitation of 
motion, but right arm motion is possible to at least the 
shoulder level.

2.  A right knee disability including arthritis produces only 
slight limitation of motion, without instability.

3.  A left knee disability including arthritis produces only 
slight limitation of motion, without instability.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right shoulder bursitis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 
5201 (2003).

2.  The criteria for a rating in excess of 10 percent for a 
right knee disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2003).

3.  The criteria for a rating in excess of 10 percent for a 
left knee disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from April 1972 
to February 1975 and from September 1976 to November 1993.  
In service, he was treated for right shoulder bursitis, 
bilateral knee pain, and hypertension.  Records show he is 
right-handed.

In January 1994, the RO granted service connection for right 
shoulder bursitis (rated 0 percent), bilateral knee 
degenerative joint disease (rated 10 percent), and 
hypertension (rated 10 percent).  In October 1994, the RO 
assigned a higher 20 percent rating for right shoulder 
bursitis.

Private medical records from 1997 to 1999 show treatment for 
bilateral shoulder pain.  Treatment included injections on 
several occasions for bilateral impingement syndrome and 
acromioclavicular arthritis with mild biceps tendonitis.

In June 2000, the RO received a claim from the veteran for 
increased ratings in his service-connected disabilities.

The veteran underwent a VA examination in June 2000.  He 
reported pain in the knees and shoulders, with decreased 
range of motion, as well as weakness in the shoulders.  He 
denied swelling and locking of these joints.  He complained 
of some giving away of the knees.  There were no obvious 
deformities of the knees, and no swelling or effusion was 
noted.  Anterior and posterior drawer signs and McMurray sign 
were negative bilaterally.  Flexion of the left knee was 110 
degrees actively, 130 degrees passively, and extension was 
full.  Flexion of the right knee was 110 degrees actively and 
passively, and extension was full.  There was very mild 
crepitus with these maneuvers.  In the shoulders, there was 
no obvious deformity; no swelling or effusion was noted.  The 
right shoulder had forward elevation of 100 degrees, 
abduction of 100 degrees, full internal rotation, and 
external rotation of 90 degrees.  The veteran resisted any 
passive range of motion due to apprehension of pain.  The 
diagnoses included history of right shoulder bursitis.  X-
rays of the right shoulder showed no significant abnormality. 

VA medical records from 2001 show treatment for knee pain and 
difficulty walking due to pain.  In February 2001, he 
complained of shoulder pain and being unable to work.  X-rays 
from the past summer had shown no significant abnormality of 
the right shoulder.  On examination, the veteran would not 
move his shoulders or allow manipulation due to pain.  The 
knees were nontender, but he would not allow an adequate 
examination; the examiner was able to get the veteran to flex 
both knees to 90 degrees, but he resisted further 
manipulation.  The examiner called the examination 
inadequate.  It was noted in March 2001 that February 2001 X-
rays of the knees had been interpreted as normal.

On private orthopedic examination in March 2001, the veteran 
complained of constant bilateral knee pain and giving way, 
with pain on climbing and some discomfort on squatting.  His 
left knee bothered him more than the right knee.  He had no 
swelling or locking.  His only treatment in the past had been 
anti-inflammatories.  On examination, he walked without a 
limp.  He had normal lower extremity alignment.  He had no 
knee effusion or soft tissue swelling.  He could straight leg 
raise.  There was no instability to ligamentous testing.  
There was some tenderness along the interomedial aspect of 
the knee, which seemed to be along the inferior medial border 
of the patella.  He had some minimal patellofemoral crepitus 
with passive motion of the left knee.  The left knee he had 
some medial more than lateral joint line tenderness.  Range 
of motion of his knee was about 0 to 135 degrees.  Recent VA 
X-rays from February 2001 showed slight sharpening of the 
tibial spines and lateral femoral condylar margin.  New X-
rays showed well maintained joint spaces; the X-ray study was 
normal.  The impression was bilateral knee pain, possible 
chondromalacia of the patella.  An MRI of the left knee was 
recommended to see if there were any findings other than 
possibly some chondromalacia of the patella.  

On private MRI examination of the left knee in May 2001, the 
impressions included intrasubstance degeneration of the 
posterior horn of the medial meniscus.  There also were some 
degenerative changes in the cartilage along the medial 
femoral condyle, with underlying degenerative cystic change 
in the femur, and in the patellar cartilage, with some 
underlying cystic change in the apex of the patella.  Based 
on the MRI, it was not clear that arthroscopy would be 
helpful, but arthroscopy could be performed in an effort to 
try to decrease the pain, as he complained of quite a bit of 
pain in his knees.  

In May 2001, the RO assigned a separate 10 percent rating for 
right knee arthritis and a separate 10 percent rating for 
left knee arthritis.

In April 2002, the RO granted service connection and a 20 
percent rating for a left shoulder disability.

II.  Analysis

Through discussions in correspondence, the RO rating 
decision, the statement of the case, and the supplemental 
statement of the case, the VA has informed the veteran of the 
evidence necessary to substantiate his claims for increased 
ratings for disabilities of the right shoulder and right and 
left knees.  He has been informed of his and the VA's 
respective responsibilities for providing evidence.  
Pertinent identified medical records have been obtained and a 
VA examination has been provided.  The notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

When rating a service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant, as it provides the most accurate picture of 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's right shoulder bursitis is currently rated 20 
percent.  Bursitis is rated based on limitation of motion of 
the affected joint, as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5019.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When there is arthritis with at least some 
limitation of motion, but which would not be compensable 
under a limitation of motion code, a 10 percent rating may be 
assigned for each involved major joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The veteran is right-handed, and his right shoulder bursitis 
involves his major upper extremity.  As to the major arm, 
limitation of motion is rated 20 percent when limited to the 
shoulder level; it is rated 30 percent when limited to midway 
between the side and shoulder level.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Standard range of motion of the shoulder is forward elevation 
(flexion) to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.   
38 C.F.R. § 4.71, Plate I.

On the most recent VA examination in 2000, there was some 
limitation of motion of the right shoulder, including 
abduction and forward elevation being limited to 100 degrees.  
Further motion was limited by pain.  That is, right arm 
motion is possible to slightly above the shoulder level.  
Under Code 5201, a 20 percent rating is warranted when the 
arm can only be raised to the shoulder level.  Motion of the 
right shoulder is not limited to midway between the side and 
shoulder level, which is the prerequisite for a 30 percent 
rating.  The examination fully considered the effects of pain 
and the point at which the veteran could not move the right 
shoulder because of such pain.  Both the VA examination and 
recent treatment records show that, even when the effect of 
pain is considered, motion of the right arm is possible to at 
least the shoulder level.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The criteria for a rating in 
excess of 20 percent for right shoulder bursitis have not 
been demonstrated.

The veteran's right knee arthritis is currently rated 10 
percent, and his left knee arthritis is currently rated 10 
percent.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71. Plate 
II.   

Limitation of flexion of the leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
and 20 percent rating when limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
and 20 percent when limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Recurrent subluxation or lateral instability of a knee is 
rated 10 percent when slight, and 20 percent when moderate.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

The VA examination in 2000 and the recent treatment records 
show arthritis with some limitation of motion of the right 
and left knees.   At the VA examination, there was full 
extension of the knees, and the knees could be flexed to at 
least 110 degrees.  There are similar findings in the recent 
treatment records.  The amount of limited motion of the knees 
does not satisfy even the requirements for a compensable 
rating under Codes 5260 and 5261 for limitation of motion.  
The presence of arthritis with at least some limitation of 
motion permits a 10 percent rating for the right knee and a 
10 percent rating for the left knee under Code 5003.  Even 
considering the effects of pain, the evidence does not show 
such limitation of motion as would warrant higher ratings 
under the limitation of motion codes.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, supra. 

The veteran has subjective complaints of knee instability at 
times.  Yet the objective examination findings show the knees 
are stable.  Thus the requirements for compensable ratings 
for knee instability under Code 5257 are not shown.  
Precedent opinions of the VA's General Counsel permit 
separate ratings for arthritis with limitation of motion of a 
knee (Diagnostic Code 5003) and for instability of a knee 
(Diagnostic Code 5257).  VAOPGCPREC 23-97 and 9-98.  However, 
there is no compensable instability of the knees in the 
present case, and thus dual ratings are not in order.

The preponderance of the evidence is against the claims for 
increased ratings for a right shoulder disability, a right 
knee disability, and a left knee disability.  Thus the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating for a right shoulder disability is 
denied.

An increased rating for a right knee disability is denied.

An increased rating for a left knee disability is denied.


REMAND

The remaining issue on appeal is entitlement to an increase 
in a 10 percent rating for hypertension.  The Board finds 
that there is a further VA duty to assist the veteran on this 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran contends that his service-connected hypertension 
has worsened since the last VA examination in 2000.  The most 
recent blood pressure readings are somewhat dated.  In light 
of possible worsening of this condition, a more recent VA 
examination is warranted, and updated treatment records 
should be obtained.  

In view of the foregoing, this issue is remanded to the RO 
for the following actions:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
VA and non-VA medical providers who have 
examined or treated him during and since 
2000 for hypertension, and the RO should 
then obtain copies of the related 
medical records.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the current severity of his 
hypertension.  The claims folder must be 
provided to and reviewed by the 
examiner.  

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for an increase in a 10 percent rating 
for hypertension.  If the claim is 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 




	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




